 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10                                             Case No. 5:17-cv-01645-JAK-SP
      Derrick L. Worthy AND TARA L.
11    PHILLIPS-WORTHY,
                                               JUDGMENT
12                   Plaintiffs,
               vs.                             JS-6
13
      NATIONSTAR MORTAGE LLC;
14    CLEAR RECON CORP; and DOES 1-
      10, Inclusive,
15
                     Defendants,
16

17         On March 2, 2018, Defendant NATIONSTAR MORTGAGE LLC
18   (“Nationstar”)’s motion to dismiss Plaintiffs’ First Amended Complaint was
19   granted. All claims advanced against Nationstar were dismissed with prejudice and
20   with no further leave to amend.
21         On April 15, 2019 Defendant CLEAR RECON CORP (“CRC”)’s motion to
22   dismiss Plaintiffs’ Third Amended Complaint was granted. All claims advanced
23   against CRC were dismissed with prejudice and with no further leave to amend.
24         IT IS THEREFORE ORDERED that a JUDGMENT OF DISMISSAL in
25   favor of Defendants Nationstar and CRC and against Plaintiffs DERRICK L.
26   WORTHY and TARA L. PHILLIPS-WORTHY be, and it hereby is, entered in this
27   matter.
28         Defendants Nationstar and CRC shall recover from the Plaintiffs their costs,
                                                                                          .
 1   taxed in an amount to be determined upon the filing and approval of the
 2   appropriate application.
 3         IT IS SO ORDERED.
 4

 5
     Dated: May 1, 2019
 6
                                    JOHN A. KRONSTADT
 7                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                               .
